Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.001 par value per share, of Sara Creek Gold Corp., a Nevada Corporation, and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 31st day of October, 2013. Manhattan Holdings, LLC /s/ Matthew F. Hagen Matthew F. Hagen, Managing Member /s/ Matthew F. Hagen Matthew F. Hagen, an individual
